Delaney, J. Claimant, Elva Jennings Penwell, was injured on February 2, 1936, in an accident arising out of and in the course of her employment as a Supervisor at the Illinois Soldiers’ and Sailors’ Children’s School at Normal, Illinois. The injury was serious, causing temporary blindness and general paralysis. The facts are fully detailed in the case of Penwell vs. State, 11 C.C.R. 365, in which awards were made to claimant in the amounts of $5,500.00 for total permanent disability, $8,215.95 for necessary medical, surgical, and hospital services expended or incurred to and including October 22, 1940, and an annual life pension of $660.00. On February 10, 1942, a further award was made to claimant for medical and hospital expenses, incurred from October 22, 1940 to January 1, 1942 in the amount of $1,129.82. On March 10, 1943, a further award was made to claimant for medical and hospital expenses from January 1, 1942 to December 31, 1942 in the amount of $1,164.15. On March 15, 1944, a further award was made to claimant for medical and hospital expenses from January 1, 1943 to and including September 30, 1943 in the amount of $853.07. On April 17, 1945, a further award was made to claimant for medical and nursing expenses, incurred from October 1, 1943 to and including February 28, 1945 in the amount of $1,955.29. On September 12, 1946, a further award was made to claimant for medical and nursing expenses, incurred from February 28, 1945 to and including April 1, 1946 in the amount of $1,646.12. .On June 5, 1947, a further award was made to claimant for medical and nursing expenses, incurred from April 1, 1946 to and including April 1, 1947 in the amount of $2,108.30. On September 22, 1948, a further award was made to claimant for medical and nursing expenses, incurred from April 1, 1947 to and including April 1, 1948 in the amount of $2,207.80. On April 19, 1949, a further award was made to claimant for medical and nursing expenses, incurred from April 1, 1948 to and including February 1, 1949. On May 9, 1950, a further award was made to claimant for medical and nursing expenses, incurred from February 1, 1949 to and including February 1, 1950 in the amount of $2,316.09. On April 10, 1951, a further award was made to claimant for medical and nursing expenses, incurred from February 1, 1950 to and including February 1, 1951 in the amount of $2,403.09. Claim is now being made for an additional award of $2,889.70 for medical and nursing expenses from February 1, 1951 to and including February 1, 1952. Claimant remains totally paralyzed from the waist down, the paralysis being of a spastic type; her physical condition has not improved. She has no control over her lower limbs, nor over her urine and faeces. From February 1, 1951 to and including February 1, 1952 she has been required, to relieve her of her injury, to prevent deformity, to stimulate circulation, and to relieve bedsores, to employ and receive medical services of nurses or attendants to move her to and from her bed, to change her bed clothing at least three or four time a day, to administer light treatment to the affected parts of her paralyzed body, and to rub her body with ointments prescribed by her physician. Because of the complete paralysis of her lower abdomen and legs, the functioning of her kidneys and bladder is impaired, and medical attention is required to flush these organs, and to prevent infection arising from her impaired circulation and paralysis. The services of a physician are needed almost daily, and must be rendered in her home. Claimant has, therefore, employed a physician on a -monthly basis at a charge of $90.00 per month, which is a lesser rate than ordinarily charged, and for which she seeks reimbursement in the total sum of $1,282.00, which sum includes massages and treatments. Claimant also seeks reimbursement, at the rate of $1.50 per day, in the amount of $547.50, for board and room of attending nurses. Such expenditure obviates the employment of both a day and a night nurse. In addition, claimant has expended for nursing services $730.35, and for drugs and supplies $329.85. The record consists of the verified petition of claimant, the original receipts and vouchers showing payment of the respective items, waiver of claimant of right to file statement, brief and argument, and stipulation filed in lieu of evidence. An award is, therefore, made to the claimant for medical and nursing expenses from February 1, 1951 to and including February 1, 1952 in the sum of $2,889.70, which has accrued, and is payable forthwith. The Court reserves for future determination claimant’s need for further medical, surgical and hospital services.